Cite as 2022 Ark. App. 112
                ARKANSAS COURT OF APPEALS
                                      DIVISION II
                                      No. CV-21-24

 IN THE MATTER OF THE                               Opinion Delivered   March 9, 2022
 GUARDIANSHIP OF KM, A MINOR
                                                    APPEAL FROM THE RANDOLPH
 WANNETTA AKERS-TRASK AND                           COUNTY CIRCUIT COURT
 ROGER TRASK                                        [NO. 61PR-20-48]
                   APPELLANTS

 V.                                                 HONORABLE MICHELLE C. HUFF,
                                                    JUDGE
 ASHLEY MALONE-DURHAM AND
 ARIEL MALONE-DURHAM
                    APPELLEES AFFIRMED


                      BRANDON J. HARRISON, Chief Judge

       Wannetta Akers-Trask and her husband, Roger Trask, appeal the Randolph County

Circuit Court’s appointment of Ashley and Ariel Malone-Durham as guardians of the

Trasks’ granddaughter, KM. The Trasks argue that the circuit court erred in not according

them statutory preference as KM’s relatives and in not considering the wishes of KM’s

parents. We affirm the circuit court’s order.

       In June 2020, Ariel and Ashley petitioned for the appointment of a temporary and

permanent guardianship of twenty-month-old KM. The petition explained that Ariel and

Jessie Dooley, KM’s mother, had been coworkers and that Jessie and KM’s father, Kyle

McBride, had left KM in Ariel and Ashley’s care beginning in June 2019. Jessie asked Ariel

and Ashley to watch KM for one night, which soon progressed to every weekend and then

four or five days a week. While Ariel and Ashley had KM, Jessie and Kyle were abusing

                                                1
drugs, and both expressed suicidal thoughts. The petition asserted that Jessie and Kyle were

unfit and that KM faced imminent danger with her parents; therefore, Ariel and Ashley

should be appointed temporary and permanent guardians of KM.

        The circuit court granted temporary guardianship to Ariel and Ashley via an ex parte

order and set a hearing for 20 July 2020. On July 20, Kyle’s mother, Wannetta Akers-

Trask, filed a letter with the court asking to be appointed KM’s guardian. She explained

that she has custody of Kyle’s three-year-old son, OM; that KM has a “firm relationship”

with both her and OM; that she was willing to do whatever was necessary to establish the

guardianship; and that while she currently resides in Illinois, she understands that KM’s care

and maintenance would be reported to the Arkansas court.

        The circuit court entered an order on July 21 appointing Ariel and Ashley KM’s

temporary guardians. The court found Jessie and Kyle unfit but granted them supervised

reasonable visitation. Wannetta was also granted reasonable visitation. Finally, the order

reflected that communication with Jessie and Kyle should be addressed to Wannetta’s address

in Illinois.

        On August 20, Wannetta and her husband, Roger Trask, counterpetitioned for

appointment as KM’s guardians. They alleged that KM was residing with “babysitters who

are not biologically or by family related to” KM. They also explained that Jessie and Kyle

had consented in writing to Wannetta and Roger acting as KM’s guardians and that there

were several other family members on both sides of KM’s family that live near their home.

They asserted they have a stable home and the financial means to meet KM’s needs.

        The circuit court convened a hearing to determine KM’s permanent guardian on 8

                                              2
September 2020. Wannetta testified that she lives in Jerseyville, Illinois, approximately four

hours away. She visited Jessie and Kyle at least every other weekend after KM was born,

and she never saw any signs of drug abuse by either parent. Her visits had later dropped off

to once a month or once every couple of months, and she had not realized Ariel and Ashley

essentially had custody of KM until April 2020. Wannetta agreed that she had spoken to

Ariel and Ashley and that they told her they would be filing for a guardianship, but she

denied saying that she and Roger were not physically able to take care of another toddler

and that she would rather see KM with Ariel and Ashley than with Jessie and Kyle. She

reluctantly admitted that she suspected Kyle was using drugs before the July 2020 hearing,

but she testified at that hearing that the parents were clean because she had “no proof that

they were not.” Wannetta also agreed that Ariel and Ashley are good people but said that

she didn’t know them that well. She also claimed that after the July hearing, Ariel and

Ashley “pushed [her] out” by limiting her visitation; that she was allowed visitation time on

Saturday and Sunday every other weekend; and that she did not participate in the visitation

because “[t]hey wouldn’t let me keep her the whole weekend.”

       On cross-examination, Wannetta said that she and Roger have a close relationship

with KM and that “[i]n the first year” they spent holidays and birthdays with her. She also

described a weekend trip to the lake in August 2020 where KM was able to spend time with

her half siblings OM and KE (Jessie’s nine-year-old daughter who lives with her father in

Jerseyville). Wannetta described the siblings as “inseparable.” She said that she planned to

enroll KM in the same daycare that OM attends and that KM would have medical insurance

either through the state or through Wannetta’s employer. Wannetta opined,

                                              3
               I think that [KM] needs to be raised around her family. We have a
       very large family in Illinois that is willing to help us out and step up in any
       way, shape, or form that is needed. [KE] is there; [OM] is there, her two
       siblings. And then she has another half-brother. His name is [B]. He lives
       not far, about half an hour, 45 minutes from our house. He has been adopted
       by a loving couple. And she will have access to all of her cousins on her
       mother’s side of the family as well. So she will be able to grow up with her
       family and be able to know her family.

       Ashley testified that she and Ariel have been married almost a year and that they

began keeping KM in late July or early August 2019. They offered to keep KM on a

Thursday night, agreed to keep her the next night, and then did not hear from KM’s parents

until Monday.     After that, they began keeping her “pretty much every weekend.”

Eventually, it became four or five days a week, and that later turned into months. Ashley

described numerous texts that she and Ariel received from Jessie and Kyle describing eating

mushrooms to get high and using methamphetamine. She said that she and Ariel view KM

as their daughter and “love her more than anything else and want absolutely what is best for

her.” She agreed that they had restricted visitation somewhat to minimize KM’s possible

exposure to COVID-19. According to Ashley, the only visitation time Wannetta asked for

was the weekend lake trip in August. Ashley explained that if she and Ariel were granted

the guardianship, they planned to maintain KM’s relationship with Wannetta and OM.

       Ashley described a telephone conversation that she and Ariel had with Wannetta on

7 June 2020 that Ashley had recorded. In that conversation, Wannetta stated, “I can’t

physically take on another toddler. . . . [W]e know that you are taking care of her. . . . I

would rather see her with you guys than with them at this point in time.” Wannetta also

commented on Jessie’s sister visiting Jessie, saying that “they are probably doing heroin,”

and Wannetta stated that OM had seen Kyle “beat the crap out of Jessie.” They also
                                             4
discussed Ashley and Ariel pursuing a guardianship:

       ARIEL:        We have the means and the will to, you know, move forward
                      with this, you know. But we just wanted to make sure that that
                     wouldn’t cause like an issue with you or anything like that to
                     where it would be like a fight or anything of that nature, you
                     know. That’s why we wanted to come to you.

       ASHLEY:       Because we still want to keep you in the picture.

       ARIEL:        Yes. For sure. No doubt.

       ASHLEY:       We don’t want to cross you in any way because we know that
                     you are still family and you will care for her when you do have
                     her, you know.

       WANNETTA: As long as you don’t try to keep me away from her.

       ASHLEY:       Oh, no. We would never do that. Just anytime that you would
                     want her, you would be more than welcome to get her. We
                     would meet you, whatever the case may be. Because no matter
                     what, we know that in the long run something needs to be
                     done. Like, we can’t just keep going on the way that we are
                     going on. Because if we don’t do something about it, there is
                     no telling where she is going to end up. And then I will really
                     never be able to live with that knowing that we could have
                     done something to prevent it.

Wannetta later assured Ariel and Ashley that “[i]f something happens though and you guys

don’t get her, I would step in.”

       In making its ruling from the bench, the court remarked that the situation was “akin

to a DHS matter” and that if it was a DHS matter, “then deference is certainly given to

family members. And I have certainly given that very serious consideration because a

guardianship may or may not be permanent.” The court expressed concern with Wannetta’s

not previously acknowledging her son’s drug problem and possibly turning a blind eye to

the situation. The court explained,

                                            5
              I cannot forget the testimony that I heard. And I am not ordinarily a
       big fan of recording people surreptitiously. But I did hear the testimony that
       [Wannetta] was not physically able, nor her husband, to take on another
       toddler at this time. This is a problem, ma’am, because you are 59 years old
       and your husband is 70. And you have already got one toddler.

       ....

              I understand that you were in agreement that—you said you were in
       agreement if they are doing what we think they are doing, that they are better
       off with y’all, which was definitely true. But sometimes I know as is often
       the case with the parents and kind of the case with these parents, nobody
       wants to—everybody is fine to let someone else take the bull by the horns or
       take care of the children until there is a piece of paper that says somebody has
       custody or guardianship. And I really don’t understand that.

              And I am struggling to understand why when you suspected that there
       was a problem, why you then didn’t stop what you were doing and come get
       her unless—and I don’t fault you for this at all—but you actually just were
       not able. Because it is a—I mean, it would be a huge undertaking with the
       two of them there[.]

                And I do understand, you know, that you—and you said this on more
       than once, I think, on that tape that you did not want to be cut out of [KM]’s
       life. And that’s understandable. But your son and the child’s mother left this
       child with these ladies; and they have been raising her. And after considering
       all this and even the fact that they are not blood kin, I do think that that is in
       her best interest at this time; and I am going to leave her with them. But I
       am going to give you regular minimum visitation. And if you guys can work
       something out that’s more, that’s wonderful.

The circuit court entered a written order appointing Ashley and Ariel as KM’s guardians on

23 September 2020, and Wannetta and Roger have timely appealed.

        Our appellate courts review guardianship proceedings de novo, but we will not

reverse a finding of fact by the circuit court unless it is clearly erroneous. Martin v. Decker,

96 Ark. App. 45, 237 S.W.3d 502 (2006). However, subject to statutory restrictions, the

selection of a guardian is a matter largely committed to the sound discretion of the

appointing court. Id. This standard of review accords greater deference to the circuit court
                                               6
than the clearly erroneous standard. The appellate courts will not reverse an equity case

involving an application of guardianship in the absence of a manifest abuse of discretion. Id.

When reviewing the proceedings, we give due regard to the opportunity and superior

position of the circuit court to determine the credibility of the witnesses. Spurling v. Est. of

Reed, 2018 Ark. App. 185, 544 S.W.3d 119.

       Arkansas Code Annotated section 28-65-204(b) (Repl. 2012) provides that the

circuit court shall appoint as guardian of an incapacitated person the one most suitable who

is willing to serve, having due regard to:

             (1) Any request contained in a will or other written instrument
       executed by the parent or by the legal custodian of a minor child for the
       appointment of a person as guardian of the minor child;

             (2) Any request for the appointment of a person as his or her guardian
       made by a minor fourteen (14) years of age or over;

              (3) Any request for the appointment of a person made by the spouse
       of an incapacitated person;

              (4) The relationship by blood or marriage to the person for whom
       guardianship is sought.

When the incapacitated person is a minor, the key factor in determining guardianship is the

best interest of the child. Fletcher v. Scorza, 2010 Ark. 64, 359 S.W.3d 413. The statute

does not make an ironclad order of priority, rather it leaves to the circuit court’s sound

discretion the appointment of a guardian who would forward the best interest of the ward;

and this action will not be overturned except in a case of manifest abuse. Martin, supra.

       The Trasks argue that the circuit court did not address the “preferences” in § 28-65-

204(b) and that the court’s comments indicated it thought family members are given

preference only in DHS cases. But, they argue, “All other things being equal, the general
                                               7
rule of law is that the next of kin, rather than strangers, are preferred as guardians over

children.” McLain v. Short, 144 Ark. 600, 603, 224 S.W. 428, 429 (1920). 1 The Trasks also

contend that the circuit court never considered the preference of the parents, despite the

language in the statute that the court should consider any request in a written instrument

executed by the parents. In this case, Jessie and Kyle both executed a consent to joint

guardianship in favor of the Trasks. For these reasons, they assert, the circuit court should

be reversed.

       In response, the Malone-Durhams note that the only preference listed in § 28-65-

204 is in subsection (a), which instructs that the parents of an unmarried minor, or either of

them, if qualified and, in the opinion of the court, suitable, shall be preferred over all others

for appointment as guardian of the person. Subsection (b), in contrast, is not a list of

preferences but instead enumerates certain factors for the circuit court to consider when

deciding on a guardian. The Malone-Durhams deny that the Trasks are the preferred

guardians because they are blood relatives or because Jessie and Kyle executed consents in

the Trasks’ favor. Even if such a statutory preference existed, our supreme court has held

that any inclination to appoint a parent or relative must be subservient to the principle that

the child’s interest is of paramount consideration. Blunt v. Cartwright, 342 Ark. 662, 30

S.W.3d 737 (2000).

       In reply, the Trasks make the argument that the circuit court did not make a best-

interest finding. This assertion is belied by the quoted portion of the circuit court’s ruling



       1
        We note that McLain was decided before the passage of Ark. Stat. Ann. § 57-608,
the precursor to Ark. Code Ann. § 28-65-204.
                                               8
above, which states, “And after considering all this and even the fact that they are not blood

kin, I do think that that is in her best interest at this time; and I am going to leave her with

them.” The Trasks develop no argument, nor do they cite any supporting authority for the

assertion that a lack of a written best-interest finding in the order appointing permanent

guardians is reversible error. See also Wilson v. Wilson, 2013 Ark. App. 759, 431 S.W.3d

369 (holding that in order to comply with the statute governing guardianship, a circuit

court’s order need not contain magic words if it is obvious that the circuit court considered

the child’s best interest).

       We agree that § 28-65-204(b) does not designate preferences but instead requires the

court to give “due regard” to certain factors. The court stated that it gave the Trasks’

relationship with KM “serious consideration” in making its decision, and the court

acknowledged the consent documents executed by Jessie and Kyle and introduced at the

hearing. Further, the circuit court overruled an objection asking that the consents not be

considered because Jessie and Kyle had been found unfit. We hold that the circuit court

did not abuse its discretion in appointing Ariel and Ashley as KM’s guardians.

       Affirmed.

       ABRAMSON and GLADWIN, JJ., agree.

       Richard E. Worsham, for appellant.

       Murphy, Thompson, Arnold, Skinner & Castleberry, by: Kenneth P. “Casey” Castleberry;

and Grider Law Firm, PLC, by: M. Joseph Grider, for appellees.




                                               9